DETAILED CORRESPONDENCE
This Office action is in response to the application filed 9/02/2019, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/02/2019 and 2/02/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penilla et al., US 9,104,537, hereinafter “Penilla” in view of Guttridge, 
US 2020/0027183.

Claim 1. A method, comprising: 
receiving, by a device, from at least one data source, data related to an occupant of a transport (Penilla: col. 4, ln. 27 - col. 5, ln. 28—“In another embodiment, a method for recommending settings to be applied at a vehicle registered to a user account are provided. The recommending is processed by a server that receives data from the vehicle over a network and sends action recommendations to one or more predefined user devices associated with the user account.”); 
determining, by the device, a destination of the occupant based on the data related to the occupant (Penilla: col. 31, Ins. 10-27—“The decision and action engine 2218 will attempt, using a degree of confidence to anticipate what the user will want to do in terms of engine 15 start and stop, location destinations, preferences of ; 
determining, by the device, a departure time of the occupant based on the destination (Penilla: FIG. 16D); 
adjusting, by the device, an environment of the transport based on the data related to the occupant and the destination (Penilla: see at least FIG. 16D—“suggest fuel locations and ask if 65F degrees is still ok or adjust to a different temperature before the user enters the car around 12pm.” Also, related is col. 5, lns 45-49, col. 10, lns 33-44 FIG. 16C).
Penilla teaches requesting by a device, a vehicle (e.g. transport) and the departure time. Yet. Penilla is silent on the limitation as claimed. However, Guttridge teaches:
requesting, by the device, a transport at a location of the occupant at the departure time (Guttridge: [0040]—“The requester device 104 can, for example, implement a corresponding service application (SA) 105, which individual requesters can use to make transport requests 101. The transport requests 101 can specify parameters such as a service start location (e.g., pickup location), destination location (e.g., drop-off location), and other parameters such as the type of vehicle which the requester prefers or requires.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Penilla with method of Guttridge because such combination would provide blockchain services ([0008], Guttridge).  

Claim 2. The method of claim 1, comprising receiving the data related to the occupant before the occupant enters the transport (see FIG. 8 below).

    PNG
    media_image1.png
    831
    574
    media_image1.png
    Greyscale


Claim 3. The method of claim 1, wherein the at least one data source is any of: 
a video camera; 
an image camera; 
a device associated with the occupant; and 
a remote data source associated with the occupant (Penilla: at least “user profile” in FIG. 7).

    PNG
    media_image2.png
    829
    560
    media_image2.png
    Greyscale


Claim 4. The method of claim 1, comprising receiving a time stamp associated with the data related to the occupant (Penilla: “vehicle depart time” in FIG. 16B, see at least col. 30, lns. 27-42).

Claim 5. The method of claim 4, comprising determining the departure time of the occupant based on the time stamp (Penilla: “vehicle depart time” in FIG. 16B, see at least col. 30, lns. 27-42).
The method of claim 1, comprising receiving the data related to the occupant from a plurality of sources connected over a blockchain network (Guttridge: [0058], blockchain network—FIG. 1 see below).


    PNG
    media_image3.png
    524
    777
    media_image3.png
    Greyscale

Claim 8.  A system, comprising: 
a processor of a device (Penilla—col. 8, lns. 19-27); 
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to (Penilla: col. 35, lns. 4-16). Furthermore, claim 8 is the system that performs the method of to claim 1; therefore, claim 8 is rejected under same rationale as claim 1 above. 

Claim 15. A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform (Penilla—col. 8, lns. 19-27, col. 35, lns. 4-16). Furthermore, claim 15 is non-transitory computer readable medium . 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Guttridge, in further view of Liffman US 2020/0269861, hereinafter “Liffman”.

Claim 7. Penilla in view of Guttridge is the method of 6 as rejected above. Yet, Penilla in view of Guttridge is silent on the claimed smart contract. However, Liffman teaches comprising executing a smart contract to adjust the environment of the transport based on the data related to the occupant and the destination (Liffman: [0048], [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Penilla in view of Guttridge with the method of Liffman because such combination would provide blockchain services that include a smart contract. ([0004], Liffman).

Regarding claims 9-14: Claims 2-7 are the method claims that are performed on the system claim of 9-14 respectively; therefore, claims 9-14 are rejected on the same rationale above as claim 2-7 respectively.

Regarding claims 16-20: Claims 2 and 4-7 are the method claims stored by the non-transitory computer readable medium claims of 16-20 respectively; therefore, claims 16-20 are rejected on the same rationale above as claim 2 and 4-7 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA D THOMAS/                         /THOMAS G BLACK/Examiner, Art Unit 3661                Supervisory Patent Examiner, Art Unit 3661